Citation Nr: 1756342	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to June 1968 and from September 1983 to May 1985, and served in the United States Army Reserve with periods of active and inactive duty for training through 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for CLL and a TDIU.  The Veteran submitted a timely notice of disagreement as to both matters in April 2009.  A June 2012 rating decision granted entitlement to a TDIU that represents a full grant of the benefits sought as to this claim.

In December 2012, the Veteran testified during a hearing at the RO before a decision review officer.  In August 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  Transcripts of the hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, a nurse, attributes her CLL to exposure to toxic gases including benzene and herbicides during field training exercises at Fort Sam Houston in 1965.  See August 2017 Board hearing transcript at page 6.  

During the August 2017 hearing, the Veteran's representative stated that she "obtained a medical opinion as well as a DBQ [disability benefits questionnaire] for the CLL.  That will be part of the evidence that we will be submitting today."  See 8/2/17 Hearing Transcript, page 5.  The Board is unable to locate this evidence in the Veteran's claims file.  In fact, the record does not show receipt of any medical evidence after issuance of the February 2014 statement of the case, other than service treatment records received in September 2014.  Efforts should be made to associate the evidence submitted by the Veteran during her August 2017 hearing with the claims file, or to afford her the opportunity to re-submit the evidence prior to Board consideration of her claim. 

Additionally, in her April 2009 notice of disagreement, the Veteran requested VA to obtain records of her treatment at the VA medical centers (VAMCs) in Boston and Bedford, Massachusetts.  See 8/31/07 VA 21-4138 Statement in Support of Claim; 4/8/09 NOD.  There are no VA treatment records in the file dated after February 2010.  See 4/8/10 Medical Treatment Record Government Facility.  Efforts should be made to obtain all records regarding the Veteran's medical care at the Boston and Bedford VAMCs since February 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all evidence submitted by the Veteran at the time of her August 2, 2017 Board hearing and subsequently, including a DBQ and medical opinion.  If the evidence cannot be located, provide the Veteran with the opportunity to resubmit that evidence.

2. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Boston and Bedford since February 2010.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




